Citation Nr: 0408095	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA nonservice-connected 
death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant and children


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had verified active military service with the 
Philippine Scouts from September 1946 to May 1949.  He died 
on June [redacted], 1989.  The appellant is his surviving spouse.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO determined that the appellant was not eligible to VA 
nonservice-connected death benefits.  


FINDING OF FACT

The veteran had active military service with the Philippine 
Scouts from September 1946 to May 1949.


CONCLUSION OF LAW

The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Initially, the Board of Veterans' Appeals (Board) is 
satisfied that all relevant facts regarding the issues 
decided below have been properly developed and no further 
assistance to the appellant is required in order to comply 
with the duty to notify or assist.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002).  The recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter of September 2001, the RO informed 
the appellant of the dates of the veteran's recognized 
military service with the Philippine Scouts.  A decision 
letter of June 2002, with attached rating decision, informed 
the appellant that the veteran's recognized military service 
did not make her eligible for a nonservice-connected death 
pension.  She was also informed that recognized guerilla 
service or service with the Commonwealth Army (USAFFE) would 
not make her eligible for a nonservice-connected pension.  A 
letter of August 2003 informed her of the need to submit 
Department of Defense (DOD) documentation (DD Form 214) that 
would verify that the veteran had served with a regular 
component of the United States (U. S.) Armed Forces.  

The August 2003 letter informed the appellant of the actions 
she must take and the type of evidence required in order to 
establish her claim for a nonservice-connected death pension.  
This letter clearly informed her of the need of DOD 
confirmation of active service with a regular component of 
the U. S. Armed Forces.  This letter also notified the 
appellant of the type of actions that were required of her 
and the development that would be completed by VA in 
substantiating her claim, which included requesting 
verification of the veteran's recognized military service.  

In the Statement of the Cases (SOC) issued in May 2003, 
Supplemental Statements of the Case (SSOCs) issued in July 
and September 2003, and the letter of August 2003; VA 
specifically notified the appellant of the evidence that it 
had considered.  The SOC and SSOCs also notified her of the 
pertinent laws and regulations and the reasons and bases for 
VA's decision.  Specifically, the SOC and SSOCs notified the 
appellant of the relevant law and regulations governing 
recognition of Philippine military service, eligibility to VA 
nonservice-connected death pension, and VA's duty to assist.  
She was given an opportunity to comment on them.  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include verification of the 
veteran's military service.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  The National Personnel Records 
Center (NPRC) indicated in April 1980 and September 2001 that 
the veteran's service medical records are unavailable and 
presumed to have been destroyed in a fire at the NPRC in the 
early 1970s.  The United States Court of Appeals for the 
Federal Circuit (CAFC) held in Hayre v. Brown, 188 F.3d 1327 
(Fed. Cir. 1999), that VA had a heightened duty to assist a 
claimant in cases were the service medical records had been 
destroyed through no fault of the veteran or claimant.  VA's 
failure to fully comply with this heightened duty was viewed 
as procedural error.  Id. at 1332-34.  However, the Hayre 
case concerned a veteran's claim for service connection of a 
disability incurred during military service and not whether 
this appellate was legally entitled to a VA benefit.  

In the current case, VA has twice requested the service 
medical records in 1980 and 2001.  On both occasions the NPRC 
responded that the records were no longer available.  The RO 
requested that the appellant submit any available copies in 
her possession in September 2001.  On numerous occasions, the 
appellant has submitted the veteran's military records in her 
possession and these records have been associated with the 
claims file.  Regardless, possession of the veteran's service 
medical records in this case would not change the Board's 
decision.  This claim is strictly decided on the verified 
period and type of military service the veteran completed and 
VA has successfully verified the veteran's recognized 
military service.  Therefore, the Board finds that obtaining 
the veteran's service medical records would have no bearing 
on its current determination and failure to obtain his 
service medical records in the current case is harmless 
error.

The appellant has not asserted that the veteran ever received 
medical treatment from VA or that he ever filed claims for 
disability benefits with the Social Security Administration 
or workers' compensation benefits with the Department of 
Labor.  Thus, there is no indication that other Federal 
department or agency records exist, that are pertinent to the 
issues decided below, that should be requested.  See 
38 U.S.C.A. § 5106.  

As the current case strictly concerns the issue of legal 
entitlement to a VA benefit, there is no need to develop 
medical evidence regarding the veteran as such evidence would 
not be pertinent to this claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  Since medical evidence has no bearing on 
the determination in this case, there is no duty for VA to 
inform the appellant of its inability to obtain the 
identified private medical evidence.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

The appellant was provided the opportunity to present 
testimony and contentions to VA at a hearing on appeal 
conducted in July 2003 and a transcript of this hearing has 
been associated with the claims file.  By letter of February 
2004, VA informed the appellant that her case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development in this claim.  Based on 
the above analysis, the Board finds that VA has fulfilled its 
duty to assist the appellant in the development of the claims 
decided below.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in August 2003 that 
discussed the requirements of the VCAA, the RO requested that 
she submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  However, this 
letter also informed her that she could, if she wished, take 
longer than 30 days to submit this evidence.  Regardless, the 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
RO denied this claim in June 2002; however, adequate 
notification of the duty to assist in regards to this issue 
was not completed until the RO's letter issued in August 
2003.  The RO appears to have corrected this procedural error 
in its SSOC issued in September 2003.  In the "Reasons and 
Bases" section of this SSOC, the RO clearly noted "we have 
carefully reviewed the entire record in your case, including 
your recent correspondence."  The Board finds that the RO 
provided in September 2003 initial adjudication of the issue 
of legal entitlement to a nonservice-connected pension.  

Even if the September 2003 SSOC is not viewed as an initial 
adjudication after adequate duty to assist notification had 
been issued, the appellant is not eligible for a nonservice-
connected death pension as a matter of law.  There is no 
additional/pertinent information to dispute VA's findings of 
September 2003.  Thus, further development of this issue 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice can change this legal finding.  The legal 
outcome is clearly dictated by the existing law regardless of 
any further notice the appellant might receive.  Therefore, 
any error for noncompliance with the notice provisions of the 
VCAA is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In addition, the Court in Pelegrini did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. at 13.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 may 
not have been given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Regardless, the RO provided a decision to the appellant in 
September 2003 that readjudicated under the provisions of the 
VCAA the issue of eligibility to a VA nonservice-connected 
death pension.  This decision appears to correct any 
deficiency in the timing of the August 2003 notice.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Eligibility to a Nonservice-Connected Death Pension Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

Section 107(b) contained in Title 38 of the United States 
Code provides that recognized active military service in the 
Philippine Scouts, while such forces were in the service of 
the Armed Forces of the United States, shall not be deemed to 
have been active military, naval, or air service for the 
purposes of awarding nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107(b).  Findings by the United 
States service department verifying a person's service "are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

In the present case, the NPRC in April 1980 (and again in 
September 2001) confirmed that the veteran had active 
military service for VA purposes in the Philippine Scouts 
from September 1946 to May 1949.  The U. S. Army Reserve 
Personnel Center in September 1990 determined that the 
veteran did not have any recognized guerilla service during 
World War II.  The service department's determination on this 
matter is binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. 
App. at 532. 

The appellant has contented that she should be awarded a 
nonservice-connected death pension benefit based on the 
veteran's recognized military service.  The appellant has 
also submitted sworn affidavits from others who indicated the 
veteran had participated in guerilla operations against the 
Japanese occupation forces during World War II.  In support 
of this claim, the appellant has submitted copies of U. S. 
Armed Forces and Philippine Armed Forces documents that 
verify the veteran's service with the Philippine Scouts.  As 
noted above, the provisions of 38 U.S.C.A. § 107(b) render 
the survivors of those who served as members of the 
Philippine Scouts, such as the appellant's deceased husband, 
ineligible for nonservice-connected death pension benefits.  
The service department has not verified any guerilla service 
during World War II and VA is bound by this decision.  Even 
if such guerilla service was verified it would not change the 
outcome of this case as surviving spouse's of such veterans 
are also legally ineligible for nonservice-connected death 
pension.  See 38 U.S.C.A. § 107(a).  Therefore, the 
appellant's claim for entitlement to VA death pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



